     Case 2:20-cv-01567-KJM-KJN Document 25 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DORAN PHILLIPS,                                    No. 2:20–cv–1567–KJM–KJN

12                       Plaintiff,                     ORDER

13          v.                                          (ECF No. 15.)

14   DOLLAR TREE DISTRIBUTION, INC.,
15                       Defendant.
16

17          On July 29, 2021, the court held a hearing on plaintiff’s motion to compel. (ECF No. 15.)

18   Attorney Christopher Wilhelmi appeared on behalf of plaintiff, and attorney Brooke Purcell

19   appeared on behalf of defendant. At the hearing, the court confirmed with the parties that the

20   only matters left in dispute were defendant’s responses to two requests for admission and the

21   scope of plaintiff’s proffered Rule 30(b)(6) deposition.

22          For the reasons discussed at the hearing, it is HEREBY ORDERED that:

23          1. Plaintiff’s motion to compel (ECF No. 15) is GRANTED IN PART AND DENIED IN

24               PART;

25          2. Within two weeks of this order, defendant is compelled to answer Request for

26               Admission 5 (concerning the existence of any non-written warnings, etc.) during the

27               last year of plaintiff’s employment;

28          3. Plaintiff’s motion to compel a different response to Request for Admission 12
                                                        1
     Case 2:20-cv-01567-KJM-KJN Document 25 Filed 07/30/21 Page 2 of 2


 1                  (regarding the racial composition of the maintenance department and defendant’s

 2                  qualified response) is DENIED;

 3               4. By Monday, August 2, 2021, at 4:00 p.m. PST, defendant shall inform plaintiff which

 4                  person(s) will be produced for the Rule 30(b)(6) deposition, and on which topics the

 5                  person(s) will testify. Should defendant believe any of plaintiff’s 30(b)(6) topics

 6                  could be better responded to by written response, defendant shall provide such a

 7                  response by Friday, August 6, 2021. Thereafter, the parties are instructed to confer in

 8                  good faith to resolve any remaining areas of dispute;

 9               5. The remainder of plaintiff’s discovery requests are DENIED as moot;

10               6. Plaintiff’s request for sanctions is DENIED; and

11               7. The parties are required to communicate as professionals and confer on any other

12                  outstanding discovery prior to submitting lengthy motions to the court. A failure to

13                  heed this admonition may result in sanctions on either, or both, parties.

14   Dated: July 30, 2021

15

16
     phil.1567
17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
